People v Newman (2019 NY Slip Op 05570)





People v Newman


2019 NY Slip Op 05570


Decided on July 10, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 10, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
COLLEEN D. DUFFY
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2017-10951
 (Ind. No. 3398/13)

[*1]The People of the State of New York, respondent,
vDante Newman, appellant.


Paul Skip Laisure, New York, NY (Nao Terai of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jill Oziemblewski, and Niki Bargueiras of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Vincent Del Giudice, J.), imposed October 18, 2017, upon his conviction of assault in the first degree and attempted robbery in the first degree, upon a jury verdict, after remittitur from this Court for resentencing (see People v Newman, 153 AD3d 639).
ORDERED that the resentence is affirmed.
Contrary to the defendant's contention, the Supreme Court did not improvidently exercise its discretion in declining to adjudicate the defendant a youthful offender (see People v D.M., 168 AD3d 879). Further, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
LEVENTHAL, J.P., DUFFY, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court